Name: Council Regulation (EEC) No 4217/88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for certain prepared and preserved sardines originating in Tunisia (1989)
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  foodstuff;  Africa
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 371 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4217/ 88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for certain prepared and preserved sardines originating in Tunisia ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Algeria , Egypt , Jordan, Lebanon , Tunisia and Turkey on the other ( 4 ); Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas in this case the quota should not be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , under the conditions and according to the procedure laid down in Article 1 ( 2 ); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares levied to that economic union may be carried out by any one of its members , Whereas the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (*), supplemented by Council Regulation (EEC ) No 1080 / 83 of 18 April 1983 laying down the arrangements applicable to trade between Greece and Tunisia ( 2 ) and the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia ( 3 ), provides that certain prepared and preserved sardines falling within CN codes ex 1604.13 10 or ex 1604 20 50 originating in Tunisia may be imported into the Community free of duty ; whereas the detailed arrangements must be fixed by an Exchange of Letters between the Community and Tunisia ; whereas , since that Exchange of Letters has not yet taken place , the Community arrangements which applied in 1988 should be renewed until 31 December 1989 ; whereas a duty-free Community tariff quota of 100 tonnes should therefore be opened ; whereas this tariff quota is to apply from 1 January 1989 either until the conclusion of the Exchange of Letters provided for in Article 18 of the Cooperation Agreement between the European Economic Community and the Republic of Tunisia or until Community import arrangements for the products concerned are applied, but at the latest until 31 December 1989 ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January 1989 until the conclusion of the Exchange of Letters referred to in Article 18 of the Cooperation Agreement between the European Economic Community arid the Republic of Tunisia or until Community import arrangements are applied , but at the latest until 31 December 1989 , the customs duty applicable to imports into the Community of the following products originating in Tunisia shall be suspended at the level indicated and within the limits of Community tariff quota as shown below: Whereas , within the limits of the tariff quota , the Kingdom of Spain and the Portuguese Republic are to apply duties calculated in accordance with Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and (') OJ No L 265 , 27 . 9 . 1978 , p. 1 . ( 2 ) OJ No L 120 , 6 . 5 . 1983 , p. 1 . (") OJ No L 250 , 1 . 9 . 1987 , p. 1 .( 3 ) OJ No L 297 , 21 . 10 . 1987 , p. 36 . 31 . 12 . 88No L 371 / 2 Official Journal of the European Communities Order No CN code Description Amount of quota( tonnes) Quota duty ( % ) 09.1201 Prepared or preserved fish , caviar and caviar substitutes prepared from fish eggs : ex 1604 13 10 ex 1604 20 50  Sardines of the species Sardina pilchardus 100 free informed by the Commission in accordance with the same procedures . Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of Regulation (EEC) No 2573 / 87 . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission , which may take any appropriate measure with a view. to ensuring the efficient administration thereof. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the products concerned have free access to the quota for such times as the balance of the tariff quota so permits . 3 . Member States shall charge imports of the said products against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against the quota . Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing , with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the tariff quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th . PANGALOS